 

Exhibit 10.1

 

FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Forbearance Agreement and Second Amendment to Credit Agreement (this
“Agreement”) is entered into as of the __th day of April, 2016, by and between
BIOANALYTICAL SYSTEMS, INC., an Indiana corporation (the “Company”) and THE

HUNTINGTON NATIONAL BANK, a national banking association (the “Bank”).

 

RECITALS:

 

A. Pursuant to the terms and conditions of a certain Credit Agreement dated as
of May 14, 2014 by and between the Company and the Bank, as amended by a First
Amendment to Credit Agreement dated as of May 14, 2015, such Credit Agreement,
as so amended, hereinafter (the “Loan Agreement”), the Bank agreed to make to
the Company (i) loans (collectively, the “Revolving Loans”) up to the maximum
aggregate sum of $2,000,000 under a revolving line of credit and (ii) a term
loan in the principal amount of $5,500,000 (the “Term Loan,” and together with
the Revolving Loans, collectively the “Loans”).

 

B. To evidence the Revolving Loans, on or about May 14, 2014, the Company
executed and delivered to the Bank a certain Promissory Note (Revolving Loan) in
the original principal sum of $2,000,000.00 (the “Revolving Note”).

 

C. To evidence the Term Loans, on or about May 14, 2014, the Company executed
and delivered to the Bank a certain Promissory Note (Term Loan) in the original
principal sum of $5,500,000.00 (the “Term Note”, and together with the Revolving
Note hereinafter sometimes collectively the “Notes”).

 

D. In connection with the Term Loan, on May 14, 2014, the Company and the Bank
entered into a certain ISDA 2002 Master Agreement and related schedules, and
thereafter, on May 16, 2014, the Company and the Bank entered into a
Confirmation pursuant thereto (all of the foregoing documents are hereinafter
collectively referred to as the “Swap Agreement”).

 

E. To secure all of its Obligations (as that term is defined in the Loan
Agreement) to the Bank, the Company executed and delivered to the Bank a certain
Security Agreement dated as of May 14, 2014 (the “Security Agreement”), pursuant
to which the Company granted the Bank a security interest in substantially all
of the Company’s personal property assets, whether then owned or thereafter
acquired, including without limitation accounts, chattel paper, deposit
accounts, documents, goods, equipment, general intangibles and inventory, and
all proceeds of, products of and supporting obligations of the foregoing (all of
the foregoing collectively the “Existing Collateral”).

 

F. The Bank perfected the security interests granted to it pursuant to the
Security Agreement by filing a UCC-1 financing statement with the Indiana
Secretary of State.

 

G. To further secure all of its Obligations (as that term is defined in the Loan
Agreement) to the Bank, the Company executed and delivered to the Bank a certain
Mortgage, Security Agreement, Assignment of Rents and Fixture Filing dated as of
May 14, 2014 (the “West Lafayette Mortgage”), pursuant to which the Company
granted the Bank a mortgage, security interest and assignment of rents with
respect to certain real property located in West Lafayette, Indiana (the “West
Lafayette Property”).

 



 

 

 

H. In consideration of the Bank entering into the Loan Agreement, BAS
EVANSVILLE, INC., an Indiana corporation (the “Guarantor”), agreed, pursuant to
a certain Guaranty Agreement dated as of May 14, 2014 (the “Guaranty”), to
unconditionally guarantee the repayment of all obligations owing from the
Company to the Bank, including the Company’s obligations under the Loan
Agreement;

 

I. To secure the Guarantor’s obligations to the Bank, including its obligations
under the Guaranty, the Guarantor executed and delivered to the Bank a certain
Mortgage, Security Agreement, Assignment of Rents and Fixture Filing dated as of
May 14, 2014 (the “Mt. Vernon Mortgage”), pursuant to which the Company granted
the Bank a mortgage, security interest and assignment of rents with respect to
certain real property located in Mt. Vernon, Indiana (the “Mt. Vernon
Property”).

 

J. The Bank continues to be the holder of the Notes and the Loan Agreement (such
documents, as amended, together with the Security Agreement, the West Lafayette
Mortgage, the Guaranty and the Mt. Vernon Mortgage, and all other agreements,
documents and instruments related thereto or at any time evidencing or securing
the Loans, are hereinafter collectively referred to as the “Loan Documents”).

 

K. As of March 24, 2016, the Company owes to the Bank the principal sum of
$1,772,750.39 on the Revolving Loans and the principal sum of $4,059,528.00 on
the Term Loan, together with accrued interest, fees, expenses, reimbursement
obligations and other charges and obligations pursuant to the Loan Documents,
including without limitation attorneys’ fees (collectively the “Indebtedness”).

 

L. The Company has acknowledged the existence of Events of Default under the
terms of the Loan Documents resulting from (i) the Company’s failure to comply
with Section 5(g)(i) of the Loan Agreement with regard to its Fixed Charge
Coverage Ratio for the Test Period ending December 31, 2015, and (ii) the
Company’s failure to comply with Section 5(g)(ii) of the Loan Agreement with
regard to its Maximum Total Leverage Ratio for the Test Period ending December
31, 2015 (collectively, the “Designated Defaults”).

 

M. By reason of the existence of the Designated Defaults, the Bank has no
obligation to make additional advances under the Loan Agreement and the Bank has
full legal right to exercise its rights and remedies under the Loan Documents
and under applicable law. Such remedies include, but are not limited to, the
right to repossession and sale, foreclosure, or use, as the case may be, of the
Collateral.

 

N. The Company has requested that the Bank agree to forbear for a specific
period of time from exercising its rights and remedies under the Loan Documents
and under applicable law pursuant to the terms of this Agreement. The Bank is
willing to forbear from the exercise of its remedies under the Loan Documents
and under applicable law, but only on the terms and conditions set forth herein.

 



- 2 - 

 

 

NOW, THEREFORE, in consideration of the recitals and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Documents.

 

2. Forbearance. Subject to the provisions of this Agreement, absent a breach or
default under this Agreement (a “Default”), and except as otherwise provided
herein, the Bank shall refrain from taking any action to foreclose or recover
the Collateral or otherwise initiate collection proceedings against the Company
or the Collateral from the effective date of this Agreement through and
including June 30, 2016 (the “Forbearance Period”) on account of the Designated
Defaults or any other failure of the Company to comply with Sections 5(g)(i) or
5(g)(ii) of the Loan Agreement. The Company acknowledges and agrees that,
notwithstanding the foregoing and except as modified by this Agreement, (a) the
Bank reserves the right to enforce each and every term of this Agreement and the
Loan Documents; (b) the Bank is under no duty or obligation of any kind or any
nature to grant the Company any additional period of forbearance beyond the
Forbearance Period; (c) the Bank’s actions in entering into this Agreement shall
not be construed as a waiver or relinquishment of, or estoppel to assert, any of
the Bank’s rights under the Loan Documents or under applicable law; and (d) the
Bank’s actions in entering into this Agreement are without prejudice to the
Bank’s right to pursue any and all remedies available to it upon expiration of
the Forbearance Period or immediately upon the occurrence of a Default.
Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, the Designated Defaults shall continue to constitute an Event
of Default under the Loan Agreement for purposes of Sections 5(c) (allowing for
unlimited audits).

 

3. Revolving Loans. The Company acknowledges that, as a result of the Designated
Defaults, the Bank is no longer obligated to make Revolving Loans under the Loan
Agreement. Notwithstanding the foregoing, during the Forbearance Period and so
long as no Default has occurred, the Bank hereby agrees to continue to make
Revolving Loans under the Loan Agreement, subject to the terms of the Loan
Agreement as modified by this Agreement.

 

4. Amendment of Loan Agreement.

 

(a) Revolving Loan Maturity. The definition of “Revolving Loan Maturity Date” in
Section 1 of the Loan Agreement is hereby amended and restated in its entirety
to now read:

 

“Revolving Loan Maturity Date” means June 30, 2016.

 

(b) Term Loan Maturity. The Loan Agreement is hereby amended such that each
reference to “May 5, 2019” contained in Section 2(b)(ii), is deleted and
replaced with “June 30, 2016”.

 



- 3 - 

 

 

5. Amendment of Other Loan Documents. All other Loan Documents (including but
not limited to the Notes), are hereby amended to the extent necessary (i) to
reflect a maturity date for the Revolving Loan and Revolving Note of June 30,
2016, and (ii) to reflect a maturity date for the Term Loan and Term Note of
June 30, 2016.

 

6. Minimum EBITDA. In addition to the financial covenants set forth in the Loan
Agreement, the Company shall not permit its EBITDA in a cumulative amount
beginning on January 1, 2016 until the date specified below to be less than the
following:

 

March 31, 2016 $111,272   April 30, 2016 $15,272   May 31, 2016 ($157,092)  

 

Within fifteen 15 days following each of the foregoing dates, the Company shall
deliver to the Bank a certificate of the Chief Financial Officer or other
appropriate officer of the Company demonstrating compliance by the Company with
the financial covenants set forth in this Section, which certificate must be in
such form and detail as may be reasonably satisfactory to the Bank.

 

7. Replacement Financing. The Company shall take commercially reasonable efforts
to obtain financing sufficient to repay the Indebtedness in full upon the
expiration of the Forbearance Period. On or before the 30th day of each month,
the Company shall provide or cause to be provided to the Bank a report on its
efforts and progress in obtaining such replacement financing. The Company shall
provide or cause to be provided to the Bank copies of all loan proposals, term
sheets or offers within five days of the receipt by the Company or its
investment bank.

 

8. Termination of Commercial Card Account Agreement. The Borrower shall take all
actions necessary to terminate that certain Commercial Card Account Agreement
between the Borrower and the Bank (the “Commercial Card Account Agreement”) such
that the termination will be effective on or before the expiration of the
Forbearance Period. The Borrower shall follow the requirements of the Commercial
Card Account Agreement with regard to such termination, including the
requirement to provide notice to the Bank and shall cause any outstanding
balance on the Account (as such term is defined in the Commercial Card Account
Agreement) to be paid in full on or before the date of such termination.

 

9. Additional Reporting. In addition to the reporting requirements contained in
the Loan Documents, during the Forbearance Period, the Company shall provide or
cause to be provided to the Bank in form reasonably satisfactory to the Bank:
(i) on or before Monday of each week, an updated 13-week cash flow forecast for
the Company that includes actual versus projected results for the preceding
week, in a form reasonably satisfactory to the Bank; (ii) on or before the 15th
day of each month, financial statements and reports for the Company on a monthly
and year-to-date basis, including an income statement, balance sheet, statement
of cash flows, an accounts receivable aging report, and an accounts payable
aging report; and (iii) such other financial information as may be reasonably
requested by the Bank.

 



- 4 - 

 

 

10. Loan Documents in Effect. All terms and conditions of the Loan Documents,
and the liens and security interests granted thereby, shall remain in full force
and effect after the consummation of the transactions contemplated herein,
except as modified herein.

 

11. Confirmation of Security Interests and Liens. The Company hereby
acknowledges, reaffirms, grants, pledges and assigns to the Bank, to secure the
prompt and full payment and complete performance of all Obligations, a security
interest in the Company’s right, title and interest in all present and future
(a) accounts, accounts receivable, contract rights, chattel paper, electronic
chattel paper, payment intangibles, healthcare receivables, instruments,
promissory notes, supporting obligations and other forms of obligations and
property securing rights to payment, negotiable and non-negotiable documents,
notes, drafts, acceptances, amounts owing from the provision of services or the
license of Intellectual Property, and other forms of obligations, all books,
records, ledger cards, computer programs, and other documents or property,
including without limitation such items which are evidencing or relating to the
accounts and inventory; (b) goods and inventory, wherever located, goods held
for sale or lease, furnished under any contract of service or held as raw
materials, work in process or supplies, and all materials used or consumed in
the business of the Company, and shall include all right, title and interest of
the Company in any property, the sale or other disposition of which has given
rise to Accounts and which has been returned to or repossessed or stopped in
transit by the Company; (c) (i) equipment, including without limitation
machinery, manufacturing, distribution, selling, data processing and office
equipment, assembly systems, tools, molds, dies, fixtures, appliances,
furniture, furnishings, vehicles, vessels, aircraft, aircraft engines, and trade
fixtures, (ii) other tangible personal property, and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof; (d) trade names, trademarks, trade secrets, service marks,
data bases, software and software systems, including the source and object
codes, information systems, discs, tapes, customer lists, telephone numbers,
credit memoranda, goodwill, patents, patent applications, patents pending,
copyrights, royalties, literary rights, licenses and franchises; (e) general
intangibles, income and other tax refunds, proceeds of insurance, eminent domain
and condemnation awards, choses in action, commercial tort claims, preference
recoveries and all claims in respect of transfers of any kind, all transfers by
states and governmental units of states, letter of credit rights and proceeds of
letters of credit, franchise rights, installment contracts, and any and all
policies or certificates of insurance, goods, cash and property, which now or
hereafter are at any time in the possession or control of the Bank or in transit
by mail or carrier to or from the Bank, or in the possession of any third party
acting on the Bank’s behalf, without regard to whether the Bank received the
same in pledge for safekeeping, as agent for collection or transmission or
otherwise, or whether the Bank has conditionally released the same; (f)
investment property, including without limitation securities, whether
certificated or uncertificated, securities entitlements, securities accounts,
commodities contracts and commodities accounts; (g) deposit accounts, whether
general, special, time, demand, provisional, or final, all cash or monies
wherever located, any and all deposits or other sums at any time due to the
Company; and (h) cash and non-cash proceeds, substitutions, replacements,
additions and accessions to any Collateral, all insurance proceeds, all
documents, negotiable documents, documents of title, warehouse receipts, storage
receipts, dock receipts, dock warrants, express bills, freight bills, airbills,
bills of lading and other documents relating to any Collateral, and all products
thereof. The Company further represents, warrants and agrees that as of the date
hereof, there are no claims, set-offs or defenses to the Obligations or the
Bank’s exercise of any rights or remedies available to it as a creditor in
realizing upon the Collateral or the Loan Documents, or under applicable law. In
addition, the Company has not assigned any claim, set-off, or defense to any
person, individual, or entity.

 



- 5 - 

 

 

12. Swap Agreement. Notwithstanding anything herein to the contrary, the
Borrower acknowledges and agrees that the Designated Defaults are and shall
continue to constitute Events of Default under the Swap Agreement such that the
Bank may immediately, upon the earlier of (a) the end of the Forbearance Period
or (b) the occurrence of a Default, designate an Early Termination Date (as
defined in the Swap Agreement) and that, upon the occurrence of such Early
Termination Date, the Borrower will be obligated to pay the Early Termination
Amount (as defined in the Swap Agreement) and all other amounts owing under the
Swap Agreement as a result of such Early Termination Date.

 

13. Use of Collateral. During the Forbearance Period, the Company shall be
permitted to use the Collateral in the conduct of their business, as long as
such use is not inconsistent with the Loan Documents and this Agreement.

 

14. Foreclosure of Collateral. Upon the earlier of (a) the end of the
Forbearance Period or (b) the occurrence of a Default, the Bank shall have the
right to foreclose, sell, lease or otherwise dispose of the Collateral, all in
accordance with the terms of the Loan Documents, this Agreement, and applicable
law. The Company hereby consents and agrees to such foreclosure, sale, lease or
other disposition of the Collateral by the Bank, its agent, or its designee. The
Company hereby waives, renounces and forever relinquishes all right to notice
prior to disposition of the Collateral required by the Loan Documents or
applicable law.

 

15. Conditions Precedent to Effectiveness of Agreement. The Company understands
that this Agreement shall not be effective, and the Bank shall have no
obligation to forbear from exercising any rights or remedies, unless and until
each of the following conditions precedent has been satisfied not later than the
respective date set forth below, or waived by the Bank (in its sole discretion),
for whose sole benefit such conditions exist, with the Bank’s determination as
to whether they have been timely satisfied being conclusive absent manifest
error:

 

(a) On or before April 22, 2016, the Company shall have executed and delivered
to the Bank this Agreement;

 

(b) On or before April 22, 2016, the Company shall have remitted to the Bank
$24,965.04 in reimbursement of the Bank’s expenses in connection with the Loans,
which consists of $5,900 appraisal fee for the West Lafayette Property, a $3,600
appraisal fee for the Mt. Vernon Property, and $15,465.04 in legal fees and
expenses;

 

(c) On or before April 22, 2016, the Company shall have remitted to the Bank a
loan forbearance fee in the amount of $15,900.00 (the “Forbearance Fee”), which
is fully earned and nonrefundable upon execution of this Agreement;

 



- 6 - 

 

 

(d) On or before April 22, 2016, the Company shall have executed and delivered
to the Bank for filing in (i) the United States Copyright Office, a short-form
copyright security agreement in the form attached hereto as Annex 1 (Form of
Short Form Copyright Security Agreement), (ii) in the United States Patent and
Trademark Office, a short-form patent security agreement in the form attached
hereto as Annex 2 (Form of Short Form Patent Security Agreement) and (iii) the
United States Patent and Trademark Office, a short-form trademark security
agreement in form attached hereto as Annex 3 (Form of Short Form Trademark
Security Agreement);

 

(e) On or before April 22, 2016, the Guarantor shall have executed and delivered
the attached Reaffirmation and Consent of Guarantor;

 

(f) [On or before April 22, 2016, the Company shall have executed and delivered
to the Bank a collateral assignment of its key man life insurance policy on the
life of Jacqueline M. Lemke, being Policy No. ____________ issued by
________________________ in the amount of $_______; and]

 

(g) [On or before April 22, 2016, the Company shall have designated the Bank as
loss payee on its disability insurance policy on Jacqueline M. Lemke with
___________, being Policy No. ______________ in the amount of up to $_________.]

 

16. Representations and Warranties. To induce the Bank to enter into this
Agreement, the Company represents and warrants to the Bank as follows:

 

(a) Recitals. The Recitals in this Agreement are true and correct in all
respects;

 

(b) Organization. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Indiana;

 

(c) Authority. The Company has full corporate power and authority to execute,
deliver, and perform this Agreement and has taken all corporate or limited
liability company action required by law, its articles of incorporation or
organization, code of regulations or operating agreement, and any other
governing documents to authorize the execution and delivery of this Agreement.
This Agreement is the legal, valid, and binding obligation of the Company
enforceable against it in accordance with its terms;

 

(d) Consents and Approvals. No consent or approval of any party is required in
connection with the execution and delivery of this Agreement by the Company, and
the execution and delivery of this Agreement does not (a) contravene or result
in a breach or default under the Company’s articles of incorporation or
organization, code of regulations or operating agreement, other governing
documents, or any other agreement or instrument to which the Company is a party
or by which any of its properties are bound, or (b) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
applicable to the Company; and

 



- 7 - 

 

 

(e) Continuing Representations. Except in respect of the Designated Defaults,
all representations and warranties contained in the Loan Documents are true and
correct as of the date of this Agreement. The Loan Documents represent
unconditional, absolute, valid, and enforceable obligations against the Company.
The Company does not have a right of setoff or recoupment, counterclaim, claims
or defenses against the Bank or any other person or entity that would or might
affect the enforceability of any provisions of any of the Loan Documents or the
collectability of sums advanced by the Bank in connection with the Indebtedness.
The Company understands and acknowledges that the Bank is entering into this
Agreement in reliance upon, and in partial consideration for, these
acknowledgments and representations, and agrees that such reliance is reasonable
and appropriate.

 

17. Other Covenants. Unless the Bank otherwise consents in writing, during the
Forbearance Period, the Company will do all of the following:

 

(a) Comply with all requirements of all the Loan Documents to the extent not
inconsistent with this Agreement;

 

(b) Ensure that the Bank is fully informed at all times of all material
developments or events relating to the operation of the Company’s businesses,
including changes in key personnel, or the manner of operating the businesses;
and

 

(c) Take any and all reasonable actions of any kind or nature whatsoever, either
directly or indirectly, that are necessary to prevent the Bank from suffering a
loss with respect to the Indebtedness, the Collateral, or the Loan Documents or
of any rights or remedies of the Bank with respect to the Indebtedness, the
Collateral, the Loan Documents or this Agreement in the event of a Default by
the Company under this Agreement or any of the Loan Documents (or the ability to
exercise any such rights or remedies).

 

18. Default. A Default shall exist under this Agreement if any one or more of
the following events shall have occurred:

 

(a) Except with respect to the Designated Defaults or any other failure of the
Company to comply with Sections 5(g)(i) and 5(g)(ii) of the Loan Agreement, any
breach or default in or failure to perform or observe any term, condition, or
covenant set forth in, or any Event of Default under any of the Loan Documents,
or any other document previously, now, or hereafter executed and delivered by
the Company to the Bank shall occur after the date hereof, including but not
limited to any failure of the Company to pay when due any principal or interest
owing under the Loan Documents or any default in the performance of any
obligation under Sections 5 or 6 of the Loan Agreement; or

 

(b) Any breach or default in performance by the Company of any of the
agreements, terms, conditions, covenants, warranties or representations set
forth in this Agreement;

 



- 8 - 

 

 

(c) Any representation, warranty, acknowledgement, or agreement of the Company
in this Agreement was false or misleading in any respect when made;

 

(d) (i) The Company shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement,
readjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Company any case,
proceeding or other action of a nature referred to in clause (i) above that
results in the entry of an order for relief or any such adjudication or
appointment; or (iii) there shall be commenced against the Company any case,
proceeding or other action seeking issuance of a writ of attachment, execution,
distraint, or similar process against all or any substantial part of its assets,
which results in the entry of an order for any such relief; or (iv) the Company
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (i), (ii) or (iii)
above; and

 

(e) The Bank, in its sole, good faith discretion, determines that a material
adverse change has occurred after the date hereof in the financial condition,
operations or business of the Company, or in the value of the Collateral or the
Bank’s interest in the Collateral.

 

19. Remedies Upon a Default. Immediately upon the occurrence of a Default, and
notwithstanding anything to the contrary set forth herein or in any of the Loan
Documents, (a) the Bank shall not be obligated to make any disbursements or
advances to the Company, including any Revolving Loans, (b) the Bank shall have
the right to accelerate the maturity of the Loans, (c) the Bank shall have the
right to charge interest on any and all Obligations at a rate equal to five
hundred (500) basis points above the non-default interest rate that would
otherwise be in effect, regardless of whether such Obligation is accelerated or
otherwise past due, and (d) the Bank shall have the rights and remedies set
forth in the Loan Documents and in any other document previously, now or
hereafter executed and delivered to the Bank by the Company, the rights and
remedies contained in this Agreement, and all rights and remedies existing under
applicable law. All rights and remedies shall be cumulative and not exclusive,
and the Bank shall have the right to exercise any and all other rights and
remedies that may be available. Any action by the Bank against any property or
party shall not serve to release or discharge any other security, property, or
person in connection with this transaction.

 

20. Indemnification. In addition to any other obligation of indemnification, the
Company hereby assumes responsibility and liability for, and hereby holds
harmless and indemnifies the Bank from and against, any and all, by way of
example but without limitation, liabilities, demands, obligations, injuries,
costs, damages (direct, indirect, or consequential), awards, charges, expenses,
payments of money and attorneys’ fees, incurred or suffered, directly or
indirectly, by the Bank and/or asserted against the Bank, by any person or
entity whatsoever, including the Company arising out of this Agreement, or any
document executed in connection herewith, or the relationship between or among
the parties hereto, or the exercise of any right or remedy, including the
realization, disposition or sale of the Collateral, or any portion thereof, or
the exercise of any right in connection therewith, for which the Bank may be
liable, for any reason whatsoever except for the Bank’s own acts of gross
negligence or willful misconduct. Any such obligation of indemnification shall
be considered part of the Indebtedness, as that term is defined in this
Agreement.

 



- 9 - 

 

 

21. Waiver of Suretyship Defenses. The Company hereby waives the defenses of
impairment of collateral for the obligations currently evidenced by the Notes,
waives the defenses of impairment of a person against whom the Bank has any
right of recourse, and waives any defenses of any accommodation maker, and
consents that without discharging the Company, the time for payment and any
other provision of this Agreement or the Loan Documents may be extended or
modified an unlimited number of times before or after maturity without notice to
it.

 

22. Consent to Relief from Automatic Stay. The Company agrees that if it shall
(a) file with any bankruptcy court of competent jurisdiction or be the subject
of any petition under Title 11 of the United States Code, as amended, (b) be the
subject of any order for relief issued under such Title 11 of the United States
Code, as amended, (c) file or be the subject of any petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state act or law
relating to bankruptcy, insolvency or other relief for debtors, (d) seek consent
to or acquiesce in the appointment of any trustee, receiver, conservator or
liquidator, (e) be the subject of any order, judgment or decree entered by any
court of competent jurisdiction approving a petition filed against it for any
reorganization, arrangement, composition, readjustment, liquidation,
disillusionment or similar relief under any present or future federal or state
act or law relating to bankruptcy and insolvency, or relief for debtors, the
Bank shall thereupon be entitled to relief from any automatic stay imposed by
Section 362 of Title 11 of the United States Code, as amended, or from any other
stay or suspension of remedies imposed in any other manner with respect to the
exercise of the rights and remedies otherwise available to the Bank under the
terms of this Agreement and the Loan Documents, and the Company shall consent to
any such relief sought by the Bank. The Company agrees that upon the occurrence
of a Default, the Bank shall be entitled to appointment of a receiver for the
Collateral on an ex parte basis, without notice to the Company, and without
regard to the value of the Collateral.

 

23. Effect and Construction of Agreement. Except as expressly provided herein,
the Loan Documents shall remain in full force and effect in accordance with
their respective terms, and this Agreement shall not be construed to (a) impair
the validity, perfection or priority of any lien or security interest securing
the Indebtedness, (b) waive or impair any rights, powers or remedies of the Bank
under the Loan Documents upon termination of the Forbearance Period, (c)
constitute an agreement by the Bank or require the Bank to extend the
Forbearance Period, or grant additional forbearance periods, or extend the time
for payment of any of the Indebtedness, or (d) make any loans or other
extensions of credit to the Company after termination of the Forbearance Period.
In the event of any inconsistency between the terms of this Agreement and any of
the Loan Documents, this Agreement shall govern. The Company acknowledges that
it has consulted with counsel and with such other experts and advisors as it has
deemed necessary in connection with the negotiation, execution, and delivery of
this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Agreement or any part hereof to be drafted.

 



- 10 - 

 

 

24. Notice. All notices or demands hereunder to parties hereto shall be
sufficient if made in writing, sent by facsimile, and addressed to the parties
respectively as follows:

 

 



If to the Bank: The Huntington National Bank   2361 Morse Road, NC3W33  
Columbus, OH 43229   Attn:  Douglas Howard, Vice President   Fax No.
887-293-7417     With a copy to: Porter, Wright, Morris & Arthur LLP   41 South
High Street   Columbus, Ohio 43215   Attn:  James P. Botti, Esq.   Fax No. (614)
227-2100     If to the Company: Bioanalytical Systems, Inc.   2701 Kent Avenue  
West Lafayette, Indiana 47906   Attention: Jacqueline M. Lemke, President   Fax
No. (765) 497-1102     With a copy to: Ice Miller LLP   One American Square,
Suite 2900   Indianapolis, Indiana  46282   Attn:  Stephen J. Hackman, Esq.  
Fax No. (317) 592-4666



 

25. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and the Bank and their respective successors and
assigns; provided, however, that the foregoing shall not authorize any
assignment by the Company of their rights or duties hereunder. The Bank does not
undertake to give or to do or refrain from doing anything directly to or for the
benefit of any person other than the Company and, with respect to the Company,
other than as described herein. Although third parties may incidentally benefit
from this Agreement, there are no intended beneficiaries other than the Company
and the Bank.

 



- 11 - 

 

 

26. Indulgence; Modifications. No delay or failure of the Bank to exercise any
right, power, or privilege hereunder shall affect such right, power or
privilege, nor shall any single or partial exercise thereof preclude any further
exercise thereof, nor the exercise of any other right, power or privilege. The
rights of the Bank hereunder are cumulative and are not exclusive of any rights
or remedies that the Bank would otherwise have except as modified herein. No
amendment, modification, supplement, termination, consent, or waiver of or to
any provision of this Agreement, or any of the Loan Documents, nor any consent
to any departure therefrom, shall in any event be effective unless the same
shall be in writing and signed by or on behalf of the Bank.

 

27. Governing Law and Service of Process. This Agreement is made in the State of
Ohio and the validity, construction, interpretation, and enforcement of this
Agreement, and the rights of the parties thereunder shall be determined under,
governed by, and construed in accordance with the internal laws of the State of
Ohio, without regard to principles of conflicts of law. Service of process,
sufficient for personal jurisdiction in any action against any of the Company,
may be made by registered or certified mail, return receipt requested, to the
address set forth in Paragraph 24 hereof.

 

28. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement. Subject to Paragraph 15 hereof, this Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.

 

29. Entire Agreement. This Agreement, together with any agreements, documents,
and instruments executed and delivered pursuant hereto or in connection
herewith, or incorporated herein by reference, contain the entire agreement of
the parties hereto and no party shall be bound by anything not expressed in
writing.

 

30. Severability. If any part, term, or provision of this Agreement is
determined by a court to be illegal, unenforceable, or in conflict with any law
of the State of Ohio, federal law, or any other applicable law, the validity and
enforceability of the remaining portions or provisions of this Agreement shall
not be affected thereby.

 

31. Reversal of Payments. If the Bank receives any payments or proceeds of
Collateral that are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be paid to a trustee,
debtor-in-possession, receiver, or any other party under any bankruptcy law,
common law, equitable cause, or otherwise, then, to such extent, the obligations
or part thereof intended to be satisfied by such payments or proceeds shall be
reserved and continue as if such payments or proceeds had not been received by
the Bank.

 



- 12 - 

 

 

32. Attorneys’ Fees. The Company shall reimburse the Bank promptly upon demand
for all costs and expenses, including without limitation reasonable attorneys’
fees and expenses (without any requirement to produce a detailed time analysis),
expended or incurred by the Bank (regardless whether arising out of any
arbitration, judicial reference, or legal action), in connection with (a) the
structuring, negotiation and preparation of, or the interpretation of, or the
amendment or enforcement of, this Agreement and the Loan Documents, including
without limitation during any workout, attempted workout and/or in connection
with the rendering of legal advice as to the Bank’s rights, remedies and
obligations under this Agreement or any of the Loan Documents, whether or not
any form of legal proceeding has commenced, (b) collecting any sum that becomes
due the Bank under this Agreement or any of the Loan Documents, (c) any
proceeding for declaratory relief, any counterclaim to any proceeding, or any
appeal, (d) the protection, preservation or enforcement of any rights or
remedies of the Bank or any of the Collateral, whether or not any form of legal
proceeding is commenced, or (e) any action to defend, protect, assert or
preserve any of the Bank’s rights or remedies as a result of or related to any
case or proceeding under Chapter 11 of the United States Code, as amended, or
any similar law of any jurisdiction. All of such costs and expenses shall bear
interest from the time of demand at the highest rate then in effect under the
Loan Documents or this Agreement, and shall be considered part of the
Indebtedness, as that term is defined in this Agreement.

 

33. Release of Claims and Waiver. The Company hereby releases, remises, acquits
and forever discharges the Bank, and its respective employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter arising, for or because of any matter or
things done, omitted, or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Agreement or any of
the Loan Documents, including but not limited to claims relating to any
settlement negotiations (all of the foregoing hereinafter called the “Released
Matters”). The Company acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters. The Company represents and
warrants to the Bank that it has not purported to transfer, assign, or otherwise
convey any right, title, or interest it has in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

 

34. Further Assurances. The Company shall execute, acknowledge, and deliver or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements, or instruments, and take or cause to be taken
all such other action as shall be reasonably necessary from time to time (a) to
give full effect to this Agreement and the Loan Documents and the transactions
contemplated thereby, and (b) to perfect and protect the liens and security
interests created by this Agreement and/or the Loan Documents.

 



- 13 - 

 

 

35. VENUE; JURISDICTION; JURY TRIAL WAIVER. THE BANK AND THE COMPANY HEREBY
IRREVOCABLY:

 

(A) CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
COLUMBUS, OHIO;

 

(B) AGREE THAT VENUE SHALL BE PROPER IN ANY COURT OF COMPETENT JURISDICTION
LOCATED IN COLUMBUS, OHIO;

 

(C) WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS
OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS PARAGRAPH; AND

 

(D) WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

 

[Signature pages follow.]

 

- 14 - 

 

 

IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first noted above.

 

 



THE COMPANY:         BIOANALYTICAL SYSTEMS, INC.       By:    Its:              
    THE BANK:         THE HUNTINGTON NATIONAL BANK                 By:  Douglas
Howard, Vice President



 

- 15 - 

 

 

REAFFIRMATION AND CONSENT OF GUARANTOR

 

The undersigned, BAS EVANSVILLE, INC., an Indiana corporation (the “Guarantor”),
being the Guarantor under that certain Guaranty Agreement dated as of May 14,
2014 (the “Guaranty”), pursuant to which the Guarantor guaranteed the
obligations of BIOANALYTICAL SYSTEMS, INC., an Indiana corporation (the
“Company”) to THE HUNTINGTON NATIONAL BANK, a national banking association (the
“Bank”) arising under the terms of that certain Credit Agreement dated as of May
14, 2014, entered into by and between the Company and the Bank, as amended by a
First Amendment to Credit Agreement dated as of May 14, 2015, such Credit
Agreement, as so amended, hereinafter (the “Loan Agreement”), hereby (i)
consents to the execution of the foregoing Forbearance Agreement and Second
Amendment to Credit Agreement to be entered into by and between the Company and
the Bank (the “Forbearance Agreement”); (ii) agrees that the Obligations (as
defined in the Guaranty) shall include the obligations of the Company to the
Bank under the Forbearance Agreement and the Loan Agreement, as amended by the
Forbearance Agreement; (iii) reaffirms its Obligations under, and agrees to be
bound by, the terms of the Guaranty; (iv) reaffirms each warranty,
representation, covenant and agreement made by it in the Guaranty, and (v)
releases, remises, acquits and forever discharges the Released Parties from the
Released Matters (as such terms are defined in the above Forbearance Agreement).

 

Further, the Guarantor acknowledges that while it may be the present practice of
the Bank to obtain its consent to the execution and delivery of the Forbearance
Agreement, the Bank may discontinue any such practice in the future and such
discontinuance shall not be construed as a waiver of the Bank’s right, in its
discretion, to enter into any further amendment to grant any further waivers or
forbearance of any of the terms and conditions of the Agreement without the
consent of the Guarantor, and the Bank’s failure to request or obtain the
consent of the Guarantor to any such amendment or waiver shall not affect the
liability of the Guarantor to the Bank under the Guaranty.

 

IN WITNESS WHEREOF, the Guarantor has executed this Reaffirmation and Consent of
Guarantor by its duly authorized officer as of April __, 2016.

 

 

 

 



  BAS EVANSVILLE, INC.               By:     Its:  



 



- 16 - 

 

 

Annex 1 To Forbearance Agreement and Second Amendment to Credit Agreement

Form of Short Form Copyright Security Agreement

 

 

Short Form Copyright Security Agreement, dated as of April __, 2016, by
Bioanalytical Systems, Inc., an Indiana corporation (the “Grantor”), in favor of
The Huntington National Bank (“Lender”).

 

W i t n e s s e t h:

 

Whereas, pursuant to the Credit Agreement, dated as of May 14, 2014 (as amended,
modified or supplemented from time to time, including without limitation by that
certain Forbearance Agreement and Second Amendment to Credit Agreement (the
“Forbearance Amendment”) dated of even date herewith, the “Credit Agreement”)
between Grantor and Lender, Lender has agreed to make extensions of credit to
Grantor upon the terms and subject to the conditions set forth therein; and

 

Whereas, the Grantor is party to a Security Agreement dated as of May 14, 2016
in favor of Lender (the “Security Agreement”); and

 

Whereas, pursuant to the Forbearance Agreement, the Grantor is required to
execute and deliver this Short Form Copyright Security Agreement.

 

Now, Therefore, in consideration of the premises and to induce Lender to enter
into the Forbearance Agreement and to induce Lender to continue to make
extensions of credit to Grantor pursuant to the Credit Agreement, the Grantor
hereby agrees with Lender as follows:

 

Section 1.Defined Terms

 

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement. As used herein, the following capitalized
terms shall have the following meanings:

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.

 



 A1-1

 

 

Section 2.Grant of Security Interest in Copyright Collateral

 

The Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby collaterally mortgages, pledges and
hypothecates to Lender, and grants to Lender a lien on and security interest in,
all of its right, title and interest in, to and under the following collateral
of such Grantor (the “Copyright Collateral”):

 

(a) all of its Copyrights and Copyright Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

 

(b) all reissues, continuations or extensions of the foregoing; and

 

(c) all Proceeds of the foregoing, including, without limitation, any claim by
such Grantor against third parties for past, present, future infringement or
dilution of any Copyright or Copyright licensed under any Copyright License.

 

Section 3.Security Agreement

 

The security interest granted pursuant to this Short Form Copyright Security
Agreement is granted in conjunction with the security interest granted to Lender
pursuant to the Security Agreement and the Grantor hereby acknowledges and
affirms that the rights and remedies of Lender with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

[Signature Pages Follow]

 

 A1-2

 

 

In witness whereof, the Grantor has caused this Short Form Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 



  Very truly yours,     Bioanalytical Systems, Inc., an Indiana corporation,    
as Borrower and Grantor                 By:           Name:       Title:  



 

 

 

 

Accepted and Agreed   as of the date first above written:   The Huntington
National Bank               By:       Name:   Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Form of Short Form Copyright Security Agreement]



 

 

 

 

Acknowledgement of Grantor

 

 

 



State of _________ ) )    ss. County of ______________ )

 

On this ___ day of ___________, 2016, before me personally appeared
______________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of BIOANALYTICAL
SYSTEMS, INC., an Indiana corporation, who being by me duly sworn did depose and
say that __he is an authorized representative of said entity, that said
instrument was signed on behalf of said entity and that __he acknowledged said
instrument to be the free act and deed of said entity.

 

____________________________
Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Acknowledgment of Grantors for Short Form Copyright Security Agreement]

 

 

 

 

Schedule I

 

to

 

Short Form Copyright Security Agreement

 

  

Copyright Registrations

 

A. REGISTERED COPYRIGHTS

 

Copyright Number Registration Date Full Title Claimant TX0004962032 12/23/1998
Application of Bio Trap for on-line sample extraction : investigation of
testosterone metabolism. Bioanalytical Systems, Inc. TX0004558363 5/9/1997
Artificial sweetners by pulsed amperometric detection. Bioanalytical Systems,
Inc. TX0004915506 12/23/1998 Characterization of (nu3-C3H5)MO(CO)2(NCMe)2Cl
compounds using cyclic voltammetry. Bioanalytical Systems, Inc. TX0004915503
12/23/1998 Correlation of redox potentials with frontier orbital energies.
Bioanalytical Systems, Inc. TX0004901534 4/29/1999 Current separations.
Bioanalytical Systems, Inc. TX0004901533 4/29/1999 Current separations.
Bioanalytical Systems, Inc. TX0004969465 8/23/1999 Current separations.
Bioanalytical Systems, Inc. TX0005010458 11/8/1999 Current separations.
Bioanalytical Systems, Inc. TX0004683386 4/23/1998 Current separations.
Bioanalytical Systems, Inc. TX0004734417 8/4/1998 Current separations.
Bioanalytical Systems, Inc. TX0004608758 12/31/1997 Current separations.
Bioanalytical Systems, Inc. TX0004611911 1/16/1998 Current separations.
Bioanalytical Systems, Inc. TX0004915504 12/23/1998 Detection of dacarbazine and
its major metabolite : using differential pulse voltammetry. Bioanalytical
Systems, Inc. TX0004558361 5/9/1997 Determination of apraclonidine in
microdialysates from eye vitreous humor by microbore LCEC. Bioanalytical
Systems, Inc. TX0004971625 4/29/1999 Determination of basal acetylcholine in rat
brain microdialysate. Bioanalytical Systems, Inc. TX0004915505 12/23/1998
Determination of carboplatin in serum. Bioanalytical Systems, Inc. TX0004804965
6/1/1998 Determination of melatonin in commercially available products by LCEC
and LC/MS/MS. Bioanalytical Systems, Inc. TX0004804964 6/1/1998 Digital
simulation of cyclic voltammetry : isomerization of [Rh(mu-t-Bu2P)(CO)2]2 / J.
G. Gaudiello, T. C. Wright, R. A. Jones and A. J. Bard. Bioanalytical Systems,
Inc. TX0004833607 8/4/1998 Electrochemical impedance spectroscopy. Bioanalytical
Systems, Inc. TX0004833608 8/4/1998 Electrochemical impedance spectroscopy.
Bioanalytical Systems, Inc. TX0004833609 8/4/1998 Electrochemical impedance
spectroscopy. Bioanalytical Systems, Inc. TX0004833610 8/4/1998 Electrochemical
impedance spectroscopy. Bioanalytical Systems, Inc. TX0004833611 8/4/1998
Electrochemical impedance spectroscopy. Bioanalytical Systems, Inc. TX0004558360
5/9/1997 Electrochemical impedance spectroscopy. Bioanalytical Systems, Inc.
TX0004558359 5/9/1997 Electrochemical impedance spectroscopy. Bioanalytical
Systems, Inc. TX0004558366 5/9/1997 Electrochemical impedance spectroscopy.
Bioanalytical Systems, Inc. TX0004558365 5/9/1997 Electrochemical impedance
spectroscopy. Bioanalytical Systems, Inc. TX0004558364 5/9/1997 Electrochemical
impedance spectroscopy. Bioanalytical Systems, Inc. TX0004558367 5/9/1997
Electrochemical impedance spectroscopy. Bioanalytical Systems, Inc. TX0004558690
5/9/1997 Electrochemical impedance spectroscopy no. 3, Investigation of
indium(III) and indium(I) in fused LiCL-KCL at 450 [degrees] C. Bioanalytical
Systems, Inc. TX0004550128 5/9/1997 Handbook for microdialysis and in vivo
sampling. Bioanalytical Systems, Inc. TX0004804966 6/1/1998 In vivo
microdialysis sampling in skin : monitoring nicotine from a dermal patch.
Bioanalytical Systems, Inc. TX0004632620 12/24/1997 Laboratory manual of
microdialysis and in vivo sampling : a short course in surgical procedures and
experimental parameters. Bioanalytical Systems, Inc. TX0004833612 8/4/1998 Peak
potential separation for the cyclic voltammogram of a reversible process.
Bioanalytical Systems, Inc. TX0004877335 10/19/1998 Raturn.dpr : ver. 1.0 /
programmer, W. Gamini Gunaratna. Bioanalytical Systems, Inc. TX0004558362
5/9/1997 Sugars in beverages by pulsed amperometric detection. Bioanalytical
Systems, Inc. TX0004558368 5/9/1997 Ultrafiltrate and microdialysis DL probe in
vitro recoveries : electrolytes and meatbolites. Bioanalytical Systems, Inc.

  

B.COPYRIGHT APPLICATIONS

 

 None.

 

C.COPYRIGHT LICENSES

 

 None.

 

 1

 

 



Annex 2 To Forbearance Agreement and Second Amendment to Credit Agreement

Form of Short Form Patent Security Agreement

 

 

Short Form Patent Security Agreement, dated as of April __, 2016, by
Bioanalytical Systems, Inc., an Indiana corporation (the “Grantor”), in favor of
The Huntington National Bank (“Lender”).

 

W i t n e s s e t h:

 

Whereas, pursuant to the Credit Agreement, dated as of May 14, 2014 (as amended,
modified or supplemented from time to time, including without limitation by that
certain Forbearance Agreement and Second Amendment to Credit Agreement (the
“Forbearance Amendment”) dated of even date herewith, the “Credit Agreement”)
between Grantor and Lender, Lender has agreed to make extensions of credit to
Grantor upon the terms and subject to the conditions set forth therein; and

 

Whereas, the Grantor is party to a Security Agreement dated as of May 14, 2016
in favor of Lender (the “Security Agreement”); and

 

Whereas, pursuant to the Forbearance Agreement, the Grantor is required to
execute and deliver this Short Form Patent Security Agreement.

 

Now, Therefore, in consideration of the premises and to induce Lender to enter
into the Forbearance Agreement and to induce Lender to continue to make
extensions of credit to Grantor pursuant to the Credit Agreement, the Grantor
hereby agrees with Lender as follows:

 

Section 1.Defined Terms

 

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement. As used herein, the following capitalized
terms shall have the following meanings:

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues or extensions of the foregoing.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

 

Section 2.Grant of Security Interest in Patent Collateral

 

The Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby collaterally mortgages, pledges and
hypothecates to Lender, and grants to Lender a lien on and security interest in,
all of its right, title and interest in, to and under the following collateral
of such Grantor (the “Patent Collateral”):

 

(a) all of its Patents and Patent Licenses to which it is a party, including,
without limitation, those referred to on Schedule I hereto;

 

(b) all reissues, continuations or extensions of the foregoing; and

 



 A2-1

 

 

(c) all Proceeds of the foregoing, including, without limitation, any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Patent or any Patent licensed under any Patent License.

 

Section 3.Security Agreement

 

The security interest granted pursuant to this Short Form Patent Security
Agreement is granted in conjunction with the security interest granted to Lender
pursuant to the Security Agreement and the Grantor hereby acknowledges and
affirms that the rights and remedies of Lender with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

[Signature Pages Follow]

 

 A2-2

 

 

In witness whereof, the Grantor has caused this Short Form Patent Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 



  Very truly yours,     Bioanalytical Systems, Inc., an Indiana corporation,    
as Borrower and Grantor                 By:           Name:       Title:  

 

 

 

 



Accepted and Agreed   as of the date first above written:   The Huntington
National Bank               By:       Name:   Title:  

 

 A2-3

 

 

Acknowledgement of Grantor

 

 

 



State of _________ ) )    ss. County of ______________ )

  

On this ___ day of ___________, 2016, before me personally appeared
______________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of BIOANALYTICAL
SYSTEMS, INC., an Indiana corporation, who being by me duly sworn did depose and
say that __he is an authorized representative of said entity, that said
instrument was signed on behalf of said entity and that __he acknowledged said
instrument to be the free act and deed of said entity.

 

____________________________
Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Acknowledgement of Grantors for Short Form Patent Security Agreement]



 

 

 

 

Schedule I

 

to

 

Short Form Patent Security Agreement

 

 

Patent Registrations

 

 

A.REGISTERED PATENTS

 

Patent Number Patent Grant Date Title Registered To 5,816,256 10/6/1998
MOVEMENT-RESPONSIVE SYSTEM FOR CONDUCTING TESTS ON FREELY-MOVING ANIMALS
Bioanalytical Systems, Inc. 6,062,224 5/16/2000 MOVEMENT-RESPONSIVE SYSTEM FOR
CONDUCTING TESTS ON FREELY-MOVING ANIMALS Bioanalytical Systems, Inc. 6,871,660
3/29/2005 PINCH VALVE AND METHOD OF OPERATING SAME Bioanalytical Systems, Inc.
7,488,309 2/10/2009 DEVICE AND METHOD FOR DRUG DELIVERY TO ANIMALS Bioanalytical
Systems, Inc. 8,622,964 1/7/2014 METHOD FOR DRUG DELIVERY TO ANIMALS
Bioanalytical Systems, Inc. 9,078,605 7/14/2015 METHOD FOR FLUID COLLECTION FROM
ANIMALS Bioanalytical Systems, Inc. 9,066,698 6/30/2015 SYSTEMS AND METHODS FOR
SAMPLE COLLECTION Bioanalytical Systems, Inc. 8,932,234 1/13/2015 DEVICES,
SYSTEMS, AND METHODS FOR THE COLLECTION OF BODY FLUIDS Bioanalytical Systems,
Inc.

  

B.PATENT APPLICATIONS

 

Application Number Application Date Title Applicant 14/563,481 12/8/2014
DEVICES, SYSTEMS, AND METHODS FOR THE COLLECTION OF BODY FLUIDS Bioanalytical
Systems, Inc.

  

C.PATENT LICENSES

 

 None.

 

 1

 

 



Annex 3 To Security Agreement

Form of Short Form Trademark Security Agreement

 

 

Short Form Trademark Security Agreement, dated as of April __, 2016, by
Bioanalytical Systems, Inc., an Indiana corporation (the “Grantor”), in favor of
The Huntington National Bank (“Lender”).

 

W i t n e s s e t h:

 

Whereas, pursuant to the Credit Agreement, dated as of May 14, 2014 (as amended,
modified or supplemented from time to time, including without limitation by that
certain Forbearance Agreement and Second Amendment to Credit Agreement (the
“Forbearance Amendment”) dated of even date herewith, the “Credit Agreement”)
between Grantor and Lender, Lender has agreed to make extensions of credit to
Grantor upon the terms and subject to the conditions set forth therein; and

 

Whereas, the Grantor is party to a Security Agreement dated as of May 14, 2016
in favor of Lender (the “Security Agreement”); and

 

Whereas, pursuant to the Forbearance Agreement, the Grantor is required to
execute and deliver this Short Form Trademark Security Agreement.

 

Now, Therefore, in consideration of the premises and to induce Lender to enter
into the Forbearance Agreement and to induce Lender to continue to make
extensions of credit to Grantor pursuant to the Credit Agreement, the Grantor
hereby agrees with Lender as follows:

 

Section 1.Defined Terms

 

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement. As used herein, the following capitalized
terms shall have the following meanings:

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.

 



 A3-1

 

 

Section 2.Grant of Security Interest in Trademark Collateral

 

The Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby collaterally mortgages, pledges and
hypothecates to Lender, and grants to Lender a lien on and security interest in,
all of its right, title and interest in, to and under the following collateral
of such Grantor (the “Trademark Collateral”):

 

(a) all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

 

(b) all reissues, continuations or extensions of the foregoing;

 

(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark License; and

 

(d) all Proceeds of the foregoing, including, without limitation, any claim by
such Grantor against third parties for past, present, future (i) infringement or
dilution of any Trademark or Trademark licensed under any Trademark License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Trademark License.

 

Section 3.Security Agreement

 

The security interest granted pursuant to this Short Form Trademark Security
Agreement is granted in conjunction with the security interest granted to Lender
pursuant to the Security Agreement and the Grantor hereby acknowledges and
affirms that the rights and remedies of Lender with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

[Signature Pages Follow]

 

 A3-2

 

 

In witness whereof, the Grantor has caused this Short Form Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 



  Very truly yours,     Bioanalytical Systems, Inc., an Indiana corporation,    
as Borrower and Grantor                 By:           Name:       Title:  

 

 

 

 



Accepted and Agreed   as of the date first above written:   The Huntington
National Bank               By:       Name:   Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Form of Short Form Trademark Security Agreement]



  

 

 

 

Acknowledgement of Grantors

 



State of _________ ) )    ss. County of ______________ )

 

On this ___ day of ___________, 2016, before me personally appeared
______________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of BIOANALYTICAL
SYSTEMS, INC., an Indiana corporation, who being by me duly sworn did depose and
say that __he is an authorized representative of said entity, that said
instrument was signed on behalf of said entity and that __he acknowledged said
instrument to be the free act and deed of said entity.

 

____________________________
Notary Public

 

 

 

 

 

 

 

 

 

 

 

 



[Acknowledgement of Grantors for Short Form Trademark Security Agreement]



 

 

 

 

 Annex 8 To Security Agreement

Form of Short Form Motor Vehicle Security Agreement

 

 

Schedule I

 

to

 

Short Form Trademark Security Agreement

 

 

Trademark Registrations

 

 

A.REGISTERED TRADEMARKS

 

Registration Number Registration Date Mark Name Registerd To 2,431,031 2/27/2001
CULEX Bioanalytical Systems, Inc. 2,905,896 11/30/2004 BASI Bioanalytical
Systems, Inc. 2,870,169 8/3/2004 EMPIS Bioanalytical Systems, Inc.

  

B.TRADEMARK APPLICATIONS

 

 None.

 

C.TRADEMARK LICENSES

 

 None.

 



 1



